UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1407



CLIFFORD B. MEE,

                                              Plaintiff - Appellant,

          versus


SAMUEL HUBBARD, Officer; CLIFFORD VAN HOUSEN;
JOYCE SMITH; BOARD OF EDUCATION OF ANNE
ARUNDEL COUNTY, a body corporated and politic,

                                            Defendants - Appellees,

          and


MSDM INCORPORATED, t/a Maryland Championship
Wrestling Promotion,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
1750-MJG)


Submitted:   September 30, 2003           Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terrell N. Roberts, III, ROBERTS & WOOD, Riverdale, Maryland, for
Appellant. Hamilton F. Tyler, Senior Assistant County Attorney,
ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Clifford B. Mee appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion to amend his complaint. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Mee v. Hubbard, No. CA-02-1750-MJG (D.

Md. Feb. 3, 2003; filed Mar. 25, 2003 & entered Mar. 26, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2